Title: To George Washington from Major General Lafayette, 26 June 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                    
                        dear general
                        [26 June 1778] at half past ten [p.m.]
                    
                    Your orders have reach’d me so late, and found me in such a situation that it will be impossible to follow them as soon as I could wish—it is not on account of any other motive than the impossibility of moving the troops and making Such a march immediately for in receiving your letter I have given up the project of attaking the ennemy, and I only wish to join general lee—I was even going to set out but all the brigadiers, officers, &c. have represented that there was a phisikal impossibility of moving troops in the situation where ours find themselves—I do not believe general lee is to make any attak to morrow for then I would have been directed to fall immediately upon them without making 11 miles entirely out of the way. I am here as near as I will be at english town—to morrow at two o clock I will set of for that place.
                    I do not know if Morgan’s Corps, the militia &c. must be brought along with the other part of the detachement general forman who do’nt appruve much of that motion, Says that our right flank must be Secur’d, unless to incur the most fatal consequences for the whole army.
                    I beg your pardon, Sir, if my letter is so badly writen, but I want to  Send it Soon, and to rest one or two hours. I have the honor to be Your excellency’s the most Obedient Servt
                    
                        the Marquis de lafayette
                    
                    
                        be so good as to Send a speedy answer of what You thingk proper to order me.
                    
                